— In an action inter alia to recover damages for legal malpractice, in which the complaint was dismissed at the close of the plaintiffs’ case, at a jury trial, plaintiffs appeal from an order of the Supreme Court, Nassau County, dated April 25, 1975, which denied their motion for a new trial. Appellants are directed to serve and file, within 60 days after entry of the order to be made hereon, a supplemental appendix to their record on appeal which shall contain the transcript of the minutes of the trial. In the interim the appeal will be held in abeyance. Hopkins, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.